Title: To James Madison from Fontaine Maury, 25 June 1810
From: Maury, Fontaine
To: Madison, James


Dear Sir
Fredericksburg 25 June 1810
Having good reasons to believe that unfair, and unfounded, representations have, or will be made to the Executive, with a view to injure the reputation of my Brother James in his Official Character, I take the Liberty to address you on that Subject, and to request you to Suspend any Opinion thereon, untill time can be given for investigation, which I am persuaded will terminate honorably to the accused, and Satisfactorily to yourself. I pray you to excuse the Liberty I have taken, and to be assured that nothing Short of a Conviction of innocence on the one part, and interested views on the other, would have induced me to trouble you on a Subject of this Sort. With Sentiments of high Esteem I have the honor to remain Your Mo Obt st
Fontaine Maury
